UNITED STATES NAVY-MARINE CORPS
                     COURT OF CRIMINAL APPEALS
                          WASHINGTON, D.C.

                                      Before
                    J.A. FISCHER, A.C. RUGH, T.H. CAMPBELL
                             Appellate Military Judges

                            UNITED STATES OF AMERICA

                                               v.

                                 KAROND P. CHEATUM
                                SEAMAN (E-3), U.S. NAVY

                                  NMCCA 201600059
                              SPECIAL COURT-MARTIAL


Sentence Adjudged: 11 December 2015.
Military Judge: CAPT David M. Harrison, JAGC, USN.
Convening Authority: Commanding Officer, USS ANTIETAM (CG 54) .
Staff Judge Advocate's Recommendation: LT S.W. Brennan, JAGC, USN.
For Appellant: CDR Suzanne Lachelier, JAGC, USN.
For Appellee: Brian Keller, Esq.

                                        30 June 2016

      ---------------------------------------------------
                      OPINION OF THE COURT
      ---------------------------------------------------

      After careful consideration of the record, submitted without assignment of error, we affirm
the findings and sentence as approved by the convening authority. Art. 66(c), Uniform Code of
Military Justice, 10 U.S.C. § 866(c). The supplemental court-martial order shall reflect that the
appellant was found guilty of the specification of Charge III, excepting the words “striking her
with his hand on her buttocks, placing his body against her body.

                                            For the Court



                                           R.H. TROIDL
                                           Clerk of Court